Citation Nr: 0114206	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1979 
to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied service connection for an acquired psychiatric 
disorder as not well-grounded.  The veteran filed a timely 
notice of disagreement in August 2000, and a Statement of the 
Case (SOC) was issued in August 2000.  A substantive appeal 
was filed in September 2000 with no hearing requested.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  In the case of a claim for disability 
compensation, service medical records should be obtained. 
Veterans Claims Assistance Act of 2000, 114 Stat. at 2097-98.  
Furthermore, reasonable efforts must be made to obtain 
records (including private records) that the veteran 
sufficiently identifies and a medical examination must be 
made available when the evidence of record is insufficient 
for rendering a decision on the claim.  Id.  

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.   The Board notes that active duty service medical 
records have not been associated with the claims folder.  
While the RO noted that the veteran's claims folder was 
rebuilt and that the original claims folder was lost, it is 
pertinent to note that in the veteran's application for 
service connection for a psychiatric disability received in 
2000, he denied ever having filed a claim previously.  In any 
case, there is no documentation in the claims folder of the 
RO having contacted the National Personnel Records Center or 
any other center storing military medical records to attempt 
to determine if the veteran's service medical records are 
available.  This should be accomplished.  In addition, the 
veteran reported treatment in service at Rivers Barracks, 
Giessen, Germany while stationed with the 92nd Field 
Artillery.  While a request was made for these records in 
late 2000, it does not appear that a response was received.  
Another attempt should be made to obtain the records.  

If the veteran's active service medical records are not 
available, the veteran should be notified.  The RO's 
attention is directed to the Veterans Claims Assistance Act 
of 2000, which provides that when attempts are made to obtain 
records from a Federal department or agency, "efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Veterans Claims Assistance Act of 2000, 
114 Stat. at 2097-98.  If the records are unavailable, the 
veteran should be notified that he may submit alternate 
records to help prove his claim.  

Furthermore, a letter submitted by psychotherapist R. Sills, 
LICSW/BCD, indicates that the veteran currently attends 
monthly psychotherapy and has been diagnosed with dysthymic 
disorder and general anxiety disorder, among other ailments.  
However, Mr. Sills has not forwarded any treatment records.  
The Board acknowledges the RO's effort to obtain such records 
from R. Sills.  Another attempt should be made, as the 
private treatment records would be helpful in the 
adjudication of the claim.  If there is no response, the 
veteran should be so notified and given the opportunity to 
furnish these records through direct, telephonic or written 
communication with this medical provider.

In his application for compensation submitted in June 2000, 
the veteran identified a layperson who may have information 
pertinent to his service connection claim.  Pursuant to the 
duty to assist, the veteran should be informed that he may 
submit supportive statements from the layperson identified.  
See Veterans Claims Assistance Act of 2000, 114 Stat. at 
2097-98.

The Board notes evidence of a current acquired psychiatric 
disorder, as revealed in an April 2000 letter submitted by R. 
Sills.  However, there is no medical opinion of record 
regarding a relationship between any current acquired 
psychiatric disorder and the veteran's military service.  
Although the veteran has stated his belief in the matter, as 
a layperson, he is not competent to give a medical opinion 
concerning a current medical diagnosis of disability and its 
relation, if any, to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  He is advised of the importance of 
obtaining evidence of continuity of symptomatology 
postservice or a medical opinion regarding the relationship 
of the current disability to military service.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
the decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  In particular, the RO should contact 
the appropriate agency (including the 
NPRC) in order to attempt to locate the 
veteran's service medical records.  All 
attempts should be initiated and 
documented in accordance with established 
procedures.  Inquiry should also be made 
of the veteran as to whether he has the 
original or copies of his service medical 
records.  If so, they should be forwarded 
to the RO.

3.  If the veteran's service medical 
records are unavailable, the RO should 
contact the appellant and advise him that 
he can submit alternate evidence to 
support his contention that service 
connection is warranted for the 
disability at issue.  This evidence may 
take the following forms.  However, the 
appellant may submit any other evidence 
he finds appropriate:  statements from 
service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, pharmacy prescription records 
and insurance examinations.  

4.  The veteran should be contacted and 
asked to furnish the names and addresses 
of all medical providers from whom he has 
sought treatment for a psychiatric 
disability postservice.  Thereafter, the 
RO should obtain and associate with the 
claims folder complete medical records 
concerning treatment for psychiatric 
disorders, including those originating 
from the offices of R. Sills, LICSW/BCD, 
as listed in the veteran's application 
for compensation submitted in February 
2000.  If the RO has difficulty obtaining 
such records, it should so notify the 
veteran and give him the opportunity to 
obtain the records on his own.

5.  If evidence of psychiatric symptoms 
in service or postservice evidence of 
continuity of symptomatology is obtained, 
the veteran should be afforded a VA 
psychiatric examination to determine 
correct diagnosis of any acquired 
psychiatric disorder and its relationship 
to military service.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in the claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  Following 
examination, the physician should 
diagnose all current psychiatric 
disorders.  As to each diagnosed 
psychiatric disability, the physician 
should render an opinion, as to whether 
it is as least as likely as not that any 
current acquired psychiatric disorder had 
its onset in or is in any way related to 
the veteran's active military service or 
whether it is due to other causes.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


